Case 19-13770-MAM Doc97_ Filed 04/09/20 Page iof1

EMMA C., FIEBACH
60 Northeast 14 Street

 

_ East Tower — Apt. 2121 re Sure coun
Miami, FL 33132 oe RUPTCY COURT

Se PLORIDA.WED

    

 

March HY 2020

 

 

Clerk

U. S. Bankruptcy Court

Southern District of Florida

West Palm Beach Division -
Flagler Waterview Building .
1515 N. Flagler Drive — Suite 801
West Palm Beach, FL 33401

Inre: Eagle Arts Academy, Inc., Debtor
Case No. 19-13770-MAM

Dear Clerk:

Please change my mailing address for mailing of notices in connection with this matter as
follows: Emma C. Fiebach, 60 Northeast 14" Street, East Tower — Apt. 2121, Miami, FL
33132.

Thank you very much.

leh

Emma C. Fiebach

\

\

“LEGALM45277140\1
